Citation Nr: 1812951	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-15 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for multiple myeloma, to include as due to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from October 1958 to October 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction has since been transferred to the RO in Philadelphia, Pennsylvania (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.

The Veteran testified at an October 2017 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.  


FINDINGS OF FACT

The Veteran's multiple myeloma is presumed due to exposure to contaminants in the water supply at Camp Lejeune during service.


CONCLUSION OF LAW

The criteria for establishing service connection for multiple myeloma have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, the evidence must show competent evidence of (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A valid service connection claim requires competent evidence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, the presence of a disability at any time during the claim process - or relatively close thereto - can justify a grant of service connection, even where such disability has become asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to contaminants in the water supply at Camp Lejeune during service.  See 38 C.F.R. §§ 3.307(a)(7), 3.309(f).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(f), to include multiple myeloma, if manifested to a compensable degree at any time after active service.  38 C.F.R. § 3.307(a)(7)(ii).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b).

Analysis

The Veteran seeks entitlement to service connection for multiple myeloma.  He currently has a diagnosis of stage three multiple myeloma.  See July 2013 Private Medical Records.

The AOJ has conceded that the Veteran was stationed at Camp Lejeune from July 6, 1960, to December 2, 1960, and from January 29, 1962, to October 17, 1962.  See August 2014 Rating Decision; see also October 2017 Hearing Testimony.  Military records and the Veteran's DD 214 also confirm service at Camp Lejeune.

Service connection for multiple myeloma is presumed for Veterans exposed to contaminants in the water supply at Camp Lejeune during service.  38 C.F.R. §§ 3.307(a)(7), 3.309(f).  Therefore, entitlement to service connection for multiple myeloma is granted.


ORDER

Entitlement to service connection for multiple myeloma is granted.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


